Citation Nr: 1740369	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-41 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1975, to February 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDING OF FACT

The Veteran's service connected disability does not prevent him from finding and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for referral of a claim for TDIU for consideration by VA officials have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.16(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a November 2016 notice.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied the duty to notify the Veteran and had satisfied that duty prior to the most recent RO adjudication of this issue, which occurred in the March 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  

In a November 2016 Remand, the Board requested that the Veteran be notified of VA's duties to notify and assist in the development of a claim for a TDIU and be provided with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Board finds substantially compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, that disability is rated 60 percent or more, or, if there are two or more disabilities, there is at least one disability rated 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016). Here, for the entire period under appeal, the Veteran has had a single service-connected disability, a left shoulder disability, currently assigned a 20 percent rating.  Therefore, the Veteran does not meet the criteria for consideration for TDIU pursuant to 38 C.F.R. § 4.16(a). 

However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who do not meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, education, and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2016). 

The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 

As noted in the November 2016 decision, denying the Veteran's claim for an increased rating for a left shoulder disability, the Veteran's left shoulder disability has been manifested by range of motion of the shoulder upon testing noted to be limited, at worst, to 60 degrees of abduction.  The Veteran is right-handed, so the left shoulder is the non-dominant shoulder.  The Veteran has been advised by examiners over the years that he would need a shoulder replacement at some point in the future, although the Veteran has not undergone the procedure.  

A May 2002 private treatment record shows that the Veteran had experienced an injury to the shoulder in November 2001 while "wrestling with his family."  The Veteran stated that he experienced severe pain and weakness after his arm was pulled.  The Veteran indicated that he lost his job and his insurance.  The Veteran stated that he had not been able to "return to heavy work" since the injury.  

In a subsequent November 2002 private treatment record, the Veteran stated that his shoulder problem was keeping him from working, although he also reported experiencing difficulty due to a right femoral nerve injury, affecting the leg.  The examiner stated that the Veteran currently was disabled and recommended that he have surgery on the left shoulder.  

In a June 2003 application for Social Security Administration (SSA) disability benefits, the Veteran reported working previously as a driver, a collector, and a car service worker.  The Veteran indicated that he had last worked in October 2001 for an oil company as a pump control representative.  The Veteran stated that in performing that work, he was bothered by problems with the shoulder, right leg, and wrists.  The Veteran indicated that he was laid off, but stated that he was unable to work after that job due to those conditions.  

In a December 2003 letter, a private examiner wrote that the Veteran would be disabled for at least a six-month period beginning in October 2003 due to wrist instability and arthritis.  

In an April 2004 SSA decision, an SSA administrative law judge determined that the Veteran was disabled primarily due to late effects of injuries to the nervous system, specifically a chronic right femoral neuropathy condition, and secondarily due to osteoarthritis and allied disorders, specifically advanced bilateral radio-carpal arthrosis, left shoulder impingement syndrome, and bilateral scapholunate advanced collapse.  The judge indicated that, due to femoral neuropathy, the Veteran had difficulty using the right leg.  As a result, the Veteran could not stand or walk long without pain and occasional falls.  Despite having carpal tunnel release surgery bilaterally, the judge indicated that the Veteran could not use his hands or wrists repetitively without great pain.  The judge found that the left shoulder disability affected the Veteran in that it limited his ability to reach with the left arm.  The judge found that, together, the Veteran's disabilities resulted in pain, numbness, reduced range of motion, decreased muscle strength, and mobility, significantly limiting the Veteran's ability to perform basic work activities.  

At the May 2015 Travel Board hearing, the Veteran testified that he had difficulty lifting 20 pound objects, tying his shoes, dressing, and combing his hair due to the left shoulder disability. 

In an October 2015 VA medical examination report, the Veteran stated that he could not lift more than 10 to 15 pounds, or perform any reaching or pulling activities due to the left shoulder disability.  When asked to describe his occupation, the Veteran reported being on SSA disability for 10 years due to the shoulder disability, and nonservice-connected hand and prostate cancer disabilities.  

In an April 2016 VA medical examination report, the Veteran stated that he could not lift more than 10 to 15 pounds, or perform any reaching or pulling activities due to the left shoulder disability.  The Veteran also stated that he could not brush his hair or shave without experiencing flare-ups of pain.  The examiner stated that the Veteran would be unable to do any physical work requiring lifting or reaching movements due to the shoulder.  

In a December 2016 application for increased compensation based on unemployability, the Veteran reported having completed high school.  

For the rating period in question, the Board finds that the preponderance of the evidence weighs against a finding indicating that Veteran's service-connected shoulder disability prevented him from finding and maintaining substantially gainful employment.  The Board acknowledges that the Veteran has had difficulty with employment due to the service-connected shoulder disability.  The Veteran has reported having difficulty reaching, lifting, and grasping objects due to the shoulder.  However, the record does not contain evidence indicating that such difficulties would preclude the Veteran from all employment, especially sedentary employment that would not require the lifting of heavier objects or reaching activities.  The record indicates that the Veteran has not worked for the entirety of the appeal period and, in a May 2002 private treatment record, indicated that he had lost his last job in 2001 apparently due to his shoulder injury.  However, in a June 2003 application for SSA disability benefits, the Veteran himself stated that he was laid off from that position and had not been able to work due to combination of problems with his shoulder, right leg, and wrists.  The Board further notes that the Veteran is in receipt of SSA benefits due to a combination of disabilities, not solely due to the left shoulder disability.  In listing those disabilities in the April 2004 decision, the SSA administrative law judge reported granting benefits primarily due to a nonservice-connected right femoral neuropathy affecting the ability to stand and walk, and secondarily due to the left shoulder disability in combination with nonservice-connected disabilities of the wrist, which hampered him from using his hands or wrists repetitively without pain.  SSA decisions are based on different laws and regulations than Board decision, and consider nonservice-connected disabilities that the Board cannot consider in considering entitlement to TDIU.

That evidence does not show that the Veteran's left shoulder disability alone, without consideration of the nonservice-connected disabilities, precludes the all forms of substantially gainful employment that are consistent with the Veteran's education and training and work history.  Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due solely to the left shoulder disability and is against a referral of the claim for a TDIU to the Director of the Compensation and Pension Service for consideration under 38 C.F.R. § 4.16(b).  Therefore, the claim for a TDIU is denied.  


ORDER

Entitlement to TDIU is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


